IN THE SUPREME COURT OF PENNSYLVANIA
                                MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA, :                No. 293 MAL 2014
                              :
              Petitioner      :                Petition for Allowance of Appeal from the
                              :                Unpublished Memorandum and Order
                              :                of the Superior Court at No. 2054 MDA
         v.                   :                2012 (Donohue, Shogan, Musmanno,
                              :                JJ.), filed April 4, 2014, reversing and
                              :                remanding the Judgment of Sentence of
EDWARD EVANS MAURER,          :                the Dauphin County Court of Common
                              :                Pleas at No. CP-22-CR-0000123-2010
              Respondent      :                (Curcillo, J.), filed June 25, 2012
                              :


                               DISSENTING STATEMENT


MR. JUSTICE SAYLOR                                               FILED: October 30, 2014
       I respectfully dissent from the majority’s decision to grant, vacate and remand on

the stated terms of its order, since I foresee such terms as likely to cause confusion. In

this regard, I am of the view that per curiam, merits-based orders disposing of cases

should issue under only limited circumstances, as reflected in this Court’s internal

operating procedures. See Supreme Court IOP §3(C). More specifically, such an order

generally should not issue if the Court seeks to apply an established rule of law to a

novel fact situation. See id. §3(C)(1). Additionally, where a reversal is involved, the

order must cite to controlling legal authority or, if necessary, provide a full explanation of

the grounds for the holding. See id. §3(C)(2).

       In my opinion, the order in this case does not satisfy these requirements, as the

only cited controlling authority, Commonwealth v. Tuladziecki, 513 Pa. 508, 512-13, 522

A.2d 17, 19 (1987), is factually distinguishable, since the appellant in that case

altogether failed to submit a concise statement of the reasons relied upon for allowance
of appeal for its discretionary sentencing claim, as required by Rule of Appellate

Procedure 2119(f). Furthermore, to the extent the majority construes the cited Superior

Court decisions as adequately extending Tuladziecki to the present factual scenario, it

does not fully develop this rationale. More important, the majority’s citation to these

decisions suggests that this Court is placing its imprimatur on the reasoning of those

cases, without the benefit of advocacy and a developed opinion.